By the COURT.
In this action (ejectment) the complaint is in the usual form, and the answer denies that the plaintiff was seised in fee or in any other estate or entitled to the possession of the premises; or that the defendants wrongfully withhold the possession from him, or that he was damaged in any sum whatever thereby. On the trial the plaintiff introduced in evidence the judgment-roll, showing a judgment in favor of plaintiff and against defendants Nicholas and Louise Aimee Guillee, an execution duly issued thereon, a sale of the demanded premises to plaintiff, also a writ of attachment, and the sheriff’s return showing a levy thereunder on March 19,1877, which was never released. It was then shown that subsequent to the levy of the attachment and prior to the judgment in the first suit, defendants were in possession of the demanded premises. Defendants offered no evidence. The findings which were in favor of plaintiff are attacked on the ground of insufficiency of the evidence to support them. We think they are amply supported by the evidence, and as this is the only ground relied on for a reversal of the judgment, it must be affirmed.
Judgment and order affirmed.